Campbell, J.
The only question in this case is whether *448any recovery could be had against the defendant corporation as a garnishee, under the disclosure filed, or by resort to further evidence.
It has been uniformly held that no recovery can be had •against a garnishee in a justice’s court, except upon such liability as is admitted by the disclosure. There must be no ambiguity. Spears v. Chapman 43 Mich. 541; Weirich v. Scribner 44 Mich. 73 ; Sexton v. Amos 39 Mich. 695 ; Hackley v. Kanitz 39 Mich. 398; Lorman v. Phœnix Ins. Co. 33 Mich. 65.
The disclosure, in its original, supplemented by its amplified form, shows that defendant as a common carrier had in possession certain oats consigned to the principal defendant 'Thomas Hill; but the agent making disclosure did not know whether they belonged to Hill, and had no personal knowledge of Hill’s business, and none of other consignments. He knew Hill had done business with the company, but not its nature or extent.
We think this is not sufficient. While in the absence of any other directions goods are generally deliverable to the consignee, yet it is a frequent occurrence that bills of lading and consignment are transferred to third persons in the ordinary course of business, and the carrier must recognize such transfers. It is also a matter of every-day practice to make consignments to factors and agents. Unless protected by proper vouchers a carrier cannot assume to deal with consignments as in all cases actually and beneficially belonging to the consignee, and the statute does not attempt, if it could do so, to cut off the rights of strangers to the litigation, or to compel a garnishee at his peril to decide questions of fact on which he has no means of knowledge. The process of garnishment, if such use were made of it, would be very oppressive.
We think the judgment below was correct, and it must be affirmed with costs.
The other Justices concurred